Case 3:19-cv-00246-RLY-MPB Document 1 Filed 12/03/19 Page 1 of 7 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            EVANSVILLE DIVISION

ZACH BEIER,                                )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )       CAUSE NO: 3:19-cv-246
                                           )
MEYER DISTRIBUTING, INC.                   )
                                           )
      Defendant.                           )

                   COMPLAINT AND DEMAND FOR JURY TRIAL

                                    I. NATURE OF THE CASE

      1.     This is an action brought by Plaintiff, Zach Beier (“Beier”), by counsel,

against Defendant, Meyer Distributing, Inc. (“Defendant”), for violating the Americans

with Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq.

                                         II. PARTIES

      2.     Beier is a citizen of the United States, the State of Indiana, and, at all times

relevant to this litigation, resided in Dubois County, State of Indiana, which is within

the geographical boundaries of the Southern District of Indiana.

      3.     Defendant is a corporation that maintains offices and conducts business in

the Southern District of Indiana.

                             III. JURISDICTION AND VENUE

      4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331 and 42 U.S.C. § 12117.


                                               1
Case 3:19-cv-00246-RLY-MPB Document 1 Filed 12/03/19 Page 2 of 7 PageID #: 2




       5.       Defendant is an “employer” as that term is defined 42 U.S.C. §

12111(5)(A).

       6.       At all times relevant to this action, Beier was an “employee” as that term

is defined by 42 U.S.C. § 12111(4).

       7.       Beier is a “qualified individual with a disability” as defined by the

Americans with Disability Act, 42 U.S.C. §§ 12102(2) and 12111(8) and/or Defendant

knew of Beier’s disability and/or Defendant regarded Beier as being disabled.

       8.       Beier exhausted his administrative remedies by timely filing a Charge of

Discrimination     against   Defendant      with   the   Equal   Employment   Opportunity

Commission and files this complaint within ninety (90) days of receipt of his Notice of

Right to Sue.

       9.       A substantial part of the events, transactions, and occurrences concerning

this case arose in the geographical environs of the Southern District of Indiana;

therefore, venue is proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       10.      Beier began working for the Defendant on or about April 2, 2018 as an

Inside Salesperson.

       11.      At all times relevant, Beier met or exceeded Defendant’s legitimate

performance expectations.

       12.      Beier was diagnosed with Autism in or about December 2017; as such, he

is disabled as that term is defined by the ADAAA. Beier’s disability affects his major


                                               2
Case 3:19-cv-00246-RLY-MPB Document 1 Filed 12/03/19 Page 3 of 7 PageID #: 3




life activities of communicating and concentrating, but he is able to perform the

essential functions of his position with or without an accommodation. Beier informed

Cody Ziegler, National Sales Manager, of his disability approximately two weeks after

beginning employment with the Defendant.

         13.   As part of his responsibilities, Beier was told he needed to make 200

outbound calls per week. Beier originally reported to Tony Bieker, who told Beier not to

worry about making the 200 calls and to focus on quality over quantity. Despite this, on

or about November 8, 2018, Bieker issued discipline to Beier for failing to meet the

quota.

         14.   Even still, Bieker explained to Beier that others were not getting their

required 200 either, including Jennifer Cox and Cassie Schilling. After receiving this

write-up, Beier asked both Cox and Schilling if they met the 200-call requirement and

both said no and showed Beier their Sales Call by Salesperson reports.

         15.   On or about November 9, 2018, Beier went to Bieker and informed him of

his disability. Incredibly, on November 29, 2018, Beier was written up for making too

many calls – this time, Defendant complained that even though he met the quota, he

was not making contact with those being called. Throughout this, Beier communicated

to Bieker that because of his disability, he needed clear rules and clear direction.

However, Bieker continued to change the goals as to what he wanted Beier to achieve.

         16.   On December 15, 2018, Beier went to Becky Fleck, HR, and complained

about his treatment by Bieker. He also asked for help due to his disability. Specifically,


                                              3
Case 3:19-cv-00246-RLY-MPB Document 1 Filed 12/03/19 Page 4 of 7 PageID #: 4




Beier told Fleck that he believed this was a hostile work environment due to his

disability. Despite this, Fleck would not allow Beier to file a complaint and instructed

him to work his 200 calls.

       17.      Shortly thereafter, on December 19, 2018, Beier was again written up for

not meeting the quota.

       18.      Then, Defendant again changed Beier’s goals. On or about February 7,

2019, Defendant terminated Beier. Jim Sherman, Beier’s new supervisor, accused Beier

of insubordination, claiming he was padding his call quota with personal calls, which

was untrue. Further, Defendant accused Beier of harassing Jennifer Cox, who is Beier’s

sister-in-law who actually was acting in a harassing manner towards Beier. Finally, the

Defendant accused Mr. Beier of spending too much time on his calls. The reasons given

for Beier’s termination are pretext for discrimination based on Beier’s disability.

       19.      Similarly-situated non-disabled individuals who have not engaged in a

protected activity have been treated more favorably than Beier.

                                  V. LEGAL ALLEGATIONS

                              COUNT I – DISABILITY DISCRIMINATION

       20.      Paragraphs one (1) through nineteen (19) of Beier’s Complaint are hereby

incorporated.

       21.      Defendant violated Beier’s rights as protected by the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. by subjecting him to disparate treatment and

terminating his employment because of his actual or perceived disability.


                                              4
Case 3:19-cv-00246-RLY-MPB Document 1 Filed 12/03/19 Page 5 of 7 PageID #: 5




       22.      Defendant's actions were intentional, willful and in reckless disregard of

Beier’s rights as protected by the ADA.

       23.      Beier has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                                COUNT II: ADAAA RETALIATION

       24.      Sonne hereby incorporates paragraphs one (1) through twenty-three (23)

of his Complaint.

       25.      Defendant unlawfully retaliated against Beier by terminating his

employment after he engaged in a protected activity.

       26.      Defendant’s actions were intentional, willful, and in reckless disregard of

Beier’s rights as protected by the FMLA.

       27.      Beier suffered damages as a result of Defendant’s unlawful actions.

                                    VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Zach Beier, by counsel, respectfully requests that this

Court find for Plaintiff and:

       1.       Reinstate Plaintiff to the position, salary and seniority level he would have

enjoyed but for Defendant’s unlawful employment actions, or award him front pay in

lieu thereof;

       2.       Pay Plaintiff's lost wages and benefits;

       3.       Pay to Plaintiff compensatory damages, damages for emotional distress

and payment of uncovered medical bills and/or insurance premiums,


                                               5
Case 3:19-cv-00246-RLY-MPB Document 1 Filed 12/03/19 Page 6 of 7 PageID #: 6




     4.    Pay to Plaintiff punitive damages;

     5.    Pay to Plaintiff pre- and post-judgment interest;

     6.    Pay Plaintiff's costs and attorney fees incurred in litigating this action;

           and,

     7.    Provide any further equitable relief this Court sees fit to grant.




                                        Respectfully submitted,



                                        /s/ Lauren E. Berger_________________
                                        Lauren E. Berger, Atty. No. 29826-19
                                        Kyle F. Biesecker, Atty. No. 24095-49
                                        BIESECKER DUTKANYCH & MACER, LLC
                                        411 Main Street
                                        Evansville, IN 47708
                                        Telephone: (812) 424-1000
                                        Facsimile:    (812) 424-1005
                                        Email:        lberger@bdlegal.com
                                                      kfb@bdlegal.com

                                        Attorneys for Plaintiff, Zach Beier




                                           6
Case 3:19-cv-00246-RLY-MPB Document 1 Filed 12/03/19 Page 7 of 7 PageID #: 7




                             DEMAND FOR JURY TRIAL

      The Plaintiff, Zach Beier, by counsel, respectfully requests a jury trial for all

issues deemed triable by jury.




                                          Respectfully submitted,

                                          /s/ Lauren E. Berger_________________
                                          Lauren E. Berger, Atty. No. 29826-19
                                          Kyle F. Biesecker, Atty. No. 24095-49
                                          BIESECKER DUTKANYCH & MACER, LLC
                                          411 Main Street
                                          Evansville, IN 47708
                                          Telephone: (812) 424-1000
                                          Facsimile:    (812) 424-1005
                                          Email:        lberger@bdlegal.com
                                                        kfb@bdlegal.com

                                          Attorneys for Plaintiff, Zach Beier




                                             7
